1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON



3                        UNITED STATES DISTRICT COURT Jan 25, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C


4
     WALTER LAWRENCE G.,                         No. 2:17-CV-00383-SMJ
5
                               Plaintiff,        ORDER RULING ON CROSS-
6                                                MOTIONS FOR SUMMARY
                  v.                             JUDGMENT
7
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                              Defendant.

10
           Before the Court, without oral argument, are the parties’ cross-motions for
11
     summary judgment, ECF Nos. 12 & 13. Plaintiff appeals the Administrative Law
12
     Judge’s (“ALJ”) denial of his application for social security benefits. ECF No. 3.
13
     Plaintiff argues the ALJ erred in (1) assessing Plaintiff’s claims about the severity
14
     of his symptoms and (2) weighing the opinion of Plaintiff’s examining
15
     psychologist. The Commissioner of the Social Security Administration asks the
16
     Court to affirm the ALJ’s decision. ECF No. 8.
17
           After reviewing the record and relevant legal authorities, the Court is fully
18
     informed. For the reasons set forth below, the Court affirms the ALJ’s decision and
19
     therefore denies Plaintiff’s motion and grants the Commissioner’s motion.
20
     //


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 1
1                                  I.    BACKGROUND1

2            On February 6, 2014, Plaintiff applied for Supplemental Security Income,

3    alleging disability beginning December 1, 2007. AR2 18. The Administration

4    denied the claims initially and upon reconsideration, and Plaintiff requested a

5    hearing. AR 18. ALJ Marie Palachuk presided over a hearing in Spokane,

6    Washington on December 1, 2016. AR 18. The ALJ issued a decision unfavorable

7    to Plaintiff. AR 15–28. The Appeals Council denied Plaintiff’s request for review.

8    AR 1.

9                                  II.   ALJ FINDINGS3

10           At step one, the ALJ found Plaintiff has not engaged in substantial gainful

11   activity since February 6, 2014. AR 20. At step two, the ALJ found Plaintiff has the

12   following severe impairments: non-ischemic cardiomyopathy (status post repair of

13   the ascending aorta), morbid obesity (body mass index 46), chronic obstructive

14   pulmonary disease, and hypertension. AR 20. At step three, the ALJ found

15   Plaintiff’s impairments do not meet or medically equal the severity of a listed

16   impairment. AR 23. At step four, the ALJ found Plaintiff has the residual functional

17
     1
       The facts are only briefly summarized. Detailed facts are contained in the
18   administrative hearing transcript, the ALJ’s decision, and the parties’ briefs.
     2
       For ease and consistency with the parties’ briefs, the Court cites to the consecutive
19   pagination of the administrative record, which appears at ECF No. 9.
     3
       The applicable five-step disability determination process is set forth in the ALJ’s
20   decision, AR 19–20, and the Court presumes the parties are well acquainted with
     that standard. Accordingly, the Court does not restate the five-step process here.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 2
1    capacity to perform light work with certain limitations. AR 23. Further, at step four,

2    the ALJ found Plaintiff is unable to perform any past relevant work. AR 26. Finally,

3    at step five, the ALJ found jobs exist in significant numbers in the national economy

4    that Plaintiff can perform considering his age, education, work experience, and

5    residual functional capacity. AR 26. Accordingly, the ALJ determined Plaintiff was

6    not disabled, as defined by the Social Security Act, since February 6, 2014. AR 27.

7                            III.   STANDARD OF REVIEW

8          The Court must uphold an ALJ’s determination that a claimant is not disabled

9    if the ALJ applied the proper legal standards and there is substantial evidence in the

10   record as a whole to support the decision. Molina v. Astrue, 674 F.3d 1104, 1110

11   (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531 (9th Cir. 1985)).

12   “Substantial evidence ‘means such relevant evidence as a reasonable mind might

13   accept as adequate to support a conclusion.’” Id. (quoting Valentine v. Comm’r Soc.

14   Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)). This must be more than a mere

15   scintilla but may be less than a preponderance. Id. at 1110–11. Even where the

16   evidence supports more than one rational interpretation, the Court must uphold an

17   ALJ’s decision if it is supported by inferences reasonably drawn from the record.

18   Id.; Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).

19   //

20   //




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 3
1                                     IV.    ANALYSIS

2    A.    The ALJ reasonably assessed Plaintiff’s claims about the severity of his
           symptoms.
3
           Plaintiff testified he has poor stamina, weakness, fatigue, and difficulty
4
     breathing, which limits his ability to walk, stand, lift, and carry. AR 49–54. Plaintiff
5
     testified that, during two periods of at least a month, he stopped taking his
6
     prescribed medications when he lost his insurance coverage. AR 53–54, 56.
7
     Plaintiff testified his symptoms worsened when he did not take his prescribed
8
     medications. AR 54. Plaintiff testified his breathing improved since he quit smoking
9
     but he still has trouble breathing with exertion. AR 50.
10
           The ALJ found Plaintiff’s “medically determinable impairments could
11
     reasonably be expected to cause the alleged symptoms” but his “statements
12
     concerning the intensity, persistence and limiting effects of these symptoms are not
13
     entirely consistent with the medical evidence and other evidence in the record.” AR
14
     24. In reviewing the record, the ALJ noted Plaintiff’s condition improved with
15
     proper medication and smoking cessation. See AR 24.
16
           Where a claimant presents objective medical evidence of an underlying
17
     impairment that could reasonably be expected to produce the symptoms alleged,
18
     and there is no evidence of malingering, an ALJ “must give specific, clear and
19
     convincing reasons in order to reject the claimant’s testimony about the severity of
20
     the symptoms.” Diedrich v. Berryhill, 874 F.3d 634, 641 (9th Cir. 2017) (quoting


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 4
1    Molina, 674 F.3d at 1112). A finding that the claimant’s testimony is not credible

2    must be sufficiently specific to allow the Court to conclude the ALJ rejected it on

3    permissible grounds and did not discredit it arbitrarily. See Brown-Hunter v. Colvin,

4    806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345–

5    46 (9th Cir. 1991)). “General findings are insufficient; rather, the ALJ must identify

6    what testimony is not credible and what evidence undermines the claimant’s

7    complaints.” Id. (quoting Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)).

8          Plaintiff argues the ALJ erred in assessing his claims about the severity of his

9    symptoms. ECF No. 12 at 8–11. First, Plaintiff argues the ALJ “evidently”

10   discredited his symptom claims based on his historical failure to take his

11   medications while overlooking his testimony that he only did so when he lost his

12   insurance.4 Id. at 10. Second, Plaintiff argues the ALJ “implied” his prior smoking

13   habit discredited his symptom claims.5 Id. at 9–10.

14
     4
       The Ninth Circuit “proscribe[s] the rejection of a claimant’s complaints for lack
15   of treatment when the record establishes that the claimant could not afford it.”
     Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1297 (9th Cir. 1999).
16   But as explained above, the ALJ did not use Plaintiff’s historical failure to take his
     medications to discredit his symptom claims. Therefore, the reason why Plaintiff
17   previously stopped taking his medications was irrelevant and the ALJ’s failure to
     incorporate it into her decision was not error or was harmless.
18   5
       It is uncertain whether the Ninth Circuit prohibits citing to a claimant’s continued
     smoking as adversely impacting his or her credibility. See Bray v. Comm’r of Soc.
19   Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). Regardless, as explained above,
     the ALJ did not use Plaintiff’s prior smoking habit to discredit his symptom claims.
20   Therefore, the ALJ’s mere mention of the fact that Plaintiff previously smoked was
     not error or was harmless.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 5
1          Plaintiff misreads the ALJ’s decision. The ALJ made no finding on Plaintiff’s

2    credibility. See AR 24; see also Soc. Sec. Ruling 16-3p (eliminating the term

3    “credibility” to “clarify that subjective symptom evaluation is not an examination

4    of an individual’s character”), available at 2017 WL 5180304, at *1. Also, the ALJ

5    did not completely disregard Plaintiff’s symptom claims but merely found they

6    were “not entirely consistent” with the record. AR 24; see also Carmickle v.

7    Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction

8    with the medical record is a sufficient basis for rejecting the claimant’s subjective

9    testimony.”).

10         In reviewing the record, the ALJ noted Plaintiff’s condition improved with

11   proper medication and smoking cessation. See AR 24; see also Morgan v. Comm’r

12   of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999) (establishing it is reasonable

13   to rely on medical evidence showing a claimant’s condition improved, even when

14   it contradicts his or her subjective complaints); Thomas v. Barnhart, 278 F.3d 947,

15   958–59 (9th Cir. 2002) (establishing it is permissible to consider medical evidence

16   concerning the nature, severity, and effect of the symptoms of which a claimant

17   complains). Ultimately, the ALJ found the record “supported . . . limitations in the

18   residual functional capacity, but not in excess of those noted herein.”6 AR 24.

19
     6
      Contrary to Plaintiff’s assertion, the ALJ did not “imply[]” she was discrediting
20   his symptom claims solely because they were unsubstantiated by medical evidence.
     ECF No. 12 at 9 (citing AR 24); see also Robbins v. Soc. Sec. Admin., 466 F.3d 880,


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 6
1          In context, it is clear the ALJ used neither Plaintiff’s historical failure to take

2    his medications nor his prior smoking habit to discredit his symptom claims.

3    Instead, the ALJ considered those past facts—which are fairly part of the record she

4    was required to analyze—because once those past facts were removed, Plaintiff’s

5    condition improved. See AR 24. Plaintiff’s argument would produce absurd results

6    by prohibiting the mere mention of these topics, thereby depriving the parties and

7    decisionmakers of the reasonable inferences to be drawn from them.

8          After reviewing the record, it is apparent to the Court that substantial

9    evidence supports the ALJ’s findings because the record contains enough relevant

10   evidence to persuade a reasonable person to view Plaintiff’s symptoms claims the

11   way the ALJ did. In making her observations, the ALJ identified what parts of

12   Plaintiff’s symptom claims are not credible and what evidence undermines them.

13   See AR 24. The ALJ’s findings are sufficiently specific for the Court to conclude

14   the ALJ rejected Plaintiff’s symptom claims on permissible grounds and did not

15

16   883 (9th Cir. 2006) (prohibiting disregarding a claimant’s testimony “solely
     because it is not substantiated affirmatively by objective medical evidence”). The
17   ALJ’s reference to “alleged medical records,” while confusing, did not suggest she
     thought Plaintiff’s symptom claims lacked any affirmative, objective support. See
18   AR 24 (“In terms of the claimant’s alleged medical records supplied a history of
     multiple conditions requiring some surgical intervention prior to the application
19   date.”). The ALJ found the record supported some limitations but Plaintiff’s
     symptom claims were “not entirely consistent” with the record. AR 24. This finding
20   was permissible. See Carmickle, 533 F.3d at 1161 (“Contradiction with the medical
     record is a sufficient basis for rejecting the claimant’s subjective testimony.”).


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 7
1    discredit them arbitrarily. The ALJ properly executed her function of reviewing the

2    record, weighing the evidence, and resolving discrepancies and ambiguities. In sum,

3    the ALJ gave specific, clear and convincing reasons for rejecting Plaintiff’s claims

4    about the severity of his symptoms. Therefore, the ALJ applied the proper legal

5    standard and substantial evidence supports her decision.

6    B.    The ALJ reasonably weighed the opinion of Plaintiff’s examining
           psychologist.
7
           In 2014, psychologist Frank M. Rosekrans, PhD, evaluated Plaintiff for
8
     psychological and psychiatric symptoms. AR 837–44. Dr. Rosekrans diagnosed
9
     Plaintiff with anxiety disorder and somatic symptom disorder. AR 838. Dr.
10
     Rosekrans opined Plaintiff had severe limitations in his ability to “[p]erform
11
     activities within a schedule, maintain regular attendance, and be punctual within
12
     customary tolerances without special supervision”; “[c]ommunicate and perform
13
     effectively in a work setting”; and “[c]omplete a normal work day and work week
14
     without interruptions from psychologically based symptoms.” AR 839.
15
     Additionally, Dr. Rosekrans opined Plaintiff had marked limitations in his ability
16
     to “[u]nderstand, remember, and persist in tasks by following detailed instructions.”
17
     AR 839. Dr. Rosekrans opined these limitations would persist throughout Plaintiff’s
18
     lifetime. AR 839.
19
           The ALJ gave Dr. Rosekrans’s opinion little weight because “it is not
20
     supported by the examination findings,” “the longitudinal record does not support


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 8
1    [it],” and “the examination is a onetime evaluation and there are no other treatment

2    records or diagnoses to support a persistent condition.” AR 21.

3          There are three types of physicians: “(1) those who treat the claimant (treating

4    physicians); (2) those who examine but do not treat the claimant (examining

5    physicians); and (3) those who neither examine nor treat the claimant

6    (nonexamining physicians).” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

7    2014) (quoting Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)). “As a general

8    rule, more weight should be given to the opinion of a treating source than to the

9    opinion of doctors who do not treat the claimant.” Id. (quoting Lester, 81 F.3d at

10   830). “While the opinion of a treating physician is thus entitled to greater weight

11   than that of an examining physician, the opinion of an examining physician is

12   entitled to greater weight than that of a non-examining physician.” Id.

13         “To reject [the] uncontradicted opinion of a treating or examining doctor, an

14   ALJ must state clear and convincing reasons that are supported by substantial

15   evidence.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (alteration in

16   original) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.

17   2008)). “If a treating or examining doctor’s opinion is contradicted by another

18   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

19   reasons that are supported by substantial evidence.” Id. (quoting Ryan, 528 F.3d at

20   1198).




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 9
1          An ALJ may reject a doctor’s opinion if it is brief, conclusory, and

2    inadequately supported by clinical findings. Chaudhry v. Astrue, 688 F.3d 661, 671

3    (9th Cir. 2012). An ALJ may reject a doctor’s opinion if it contradicts his or her

4    own clinical notes or other recorded observations. Bayliss v. Barnhart, 427 F.3d

5    1211, 1216 (9th Cir. 2005). Indeed, an ALJ may reject a doctor’s opinion if it is

6    internally inconsistent and inconsistent with other evidence in the record. Morgan,

7    169 F.3d at 602–03. Additionally, an ALJ may reject a doctor’s opinion if he or she

8    has not seen the patient long enough to obtain a longitudinal picture of the relevant

9    impairments, opines on a matter not related to his or her area of specialization, and

10   presents no support for his or her opinion on the matter. Holohan v. Massanari, 246

11   F.3d 1195, 1202 n.2 (9th Cir. 2001).

12         Plaintiff argues the ALJ erred in weighing Dr. Rosekrans’s uncontradicted

13   opinion. ECF No. 12 at 11–13. As a preliminary matter, the Court notes Plaintiff is

14   incorrect to characterize Dr. Rosekrans’s opinion as uncontradicted. As the ALJ

15   noted, nonexamining medical consultants Jan L. Lewis, PhD and Carla van Dam,

16   PhD reviewed the record and opined Plaintiff had no greater than mild restrictions

17   and insufficient evidence existed to establish the presence of his mental health

18   claims. See AR 21–22, 95–96, 104–05. Thus, in reviewing the ALJ’s decision to

19   give Dr. Rosekrans’s opinion little weight, the Court requires specific and legitimate

20   reasons, rather than clear and convincing reasons, supported by substantial




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 10
1    evidence.7

2          First, Plaintiff argues the ALJ disregarded Dr. Rosekrans’s statement that

3    Plaintiff “had a slight tendency to deny problems and present himself as free of

4    problems.” AR 838; see also ECF No. 12 at 12. But the ALJ is not required to recite

5    every aspect of a medical opinion. And, Plaintiff takes this statement out of context:

6          [Plaintiff’s Personality Assessment Inventory] was valid, although [his
           score on the inconsistency scale] was high; he was a little inconsistent
7          in his answers. He had a slight tendency to deny problems and present
           himself as free of problems. His highest scale was Health Concerns,
8          which is entirely reasonable since he is apparently disabled by health,
           heart, problems. He is coping with it well, and staying up beat and not
9          depressed despite his condition.

10   AR 838.

11         In context, this statement does not undermine the ALJ’s finding that Dr.

12   Rosekrans’s opinion “is not supported by the examination findings.” AR 21. As the

13   ALJ correctly noted, Dr. Rosekrans’s own examination findings specified Plaintiff

14   was normal in all mental health categories. See AR 21–22, 840–41. Namely,

15   Plaintiff presented as normal in appearance, speech, attitude and behavior, mood,

16   affect, thought process and content, orientation, perception, memory, fund of

17   knowledge, concentration, and abstract thought. See AR 21–22, 840–41. When

18   asked to “[l]ist all mental health symptoms that affect [Plaintiff]’s ability to work,”

19
     7
       While Dr. Lewis and Dr. van Dam’s opinions cannot by themselves constitute
20   substantial evidence to justify rejecting Dr. Rosekrans’s opinion, see Revels, 874
     F.3d at 664, as discussed above, the ALJ provided other valid reasons for doing so.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 11
1    Dr. Rosekrans wrote only “[h]ealth problems” and “heart problems”—an area

2    outside his expertise as a psychologist. AR 838; see also AR 21; cf. 20 C.F.R.

3    § 416.927(c)(5) (authorizing considering the scope of specialization when

4    evaluating a medical opinion). Thus, the ALJ observed “it is unclear as to what [Dr.

5    Rosekrans] relied in identifying restrictions, as the report gives no indication as to

6    what specifically supported restrictions.” AR 22; cf. 20 C.F.R. § 416.927(c)(3)

7    (authorizing considering supportability by medical evidence and the quality of

8    explanation provided when evaluating a medical opinion). The ALJ did not err in

9    this aspect of weighing Dr. Rosekrans’s opinion.

10         Second, Plaintiff argues the ALJ failed to explain how Plaintiff’s lack of

11   mental health complaints or treatment in other portions of the record affects the

12   legitimacy of Dr. Rosekrans’s opinion. ECF No. 12 at 12–13. But the ALJ was not

13   required to draw this connection. It was enough for the ALJ to note, as a secondary

14   reason for giving Dr. Rosekrans’s opinion little weight, that other portions of the

15   record did not substantiate Plaintiff’s alleged mental health limitations. See AR 21–

16   22; cf. 20 C.F.R. § 416.927(c)(4) (authorizing considering consistency with the

17   record as a whole when evaluating a medical opinion). As the ALJ explained,

18   Plaintiff “received no mental health diagnosis during other exams or treatments

19   throughout the medical records, he denied anxiety or other symptoms during

20   subsequent evaluations, and he did not seek mental health treatment throughout the




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 12
1    time period at issue.” AR 21. Moreover, Plaintiff’s “own testimony suggested a

2    broad array of activities despite his suggested anxiety.” AR 22. Notably, Plaintiff

3    “had no communication issues at the hearing.” AR 22. The ALJ did not err in this

4    aspect of weighing Dr. Rosekrans’s opinion.

5          Finally, Plaintiff argues the ALJ could not rely on the fact that Dr.

6    Rosekrans’s opinion was a onetime evaluation because it is only relevant to

7    determining he was an examining psychologist and does not provide a basis for

8    rejecting his opinion. ECF No. 12 at 13. Plaintiff is incorrect. In weighing Dr.

9    Rosekrans’s opinion, it was proper for the ALJ to consider the length, frequency,

10   nature, and extent of his examining relationship with Plaintiff. See AR 21; cf. 20

11   C.F.R. § 416.927(c)(2)(i)–(ii) (authorizing considering these factors when

12   evaluating a medical opinion). Again, the ALJ did not err.

13         Considering all, the ALJ provided specific and legitimate reasons for giving

14   Dr. Rosekrans’s opinion less deference. Additionally, substantial evidence supports

15   the ALJ’s reasons for doing so. The record contains enough relevant evidence to

16   persuade a reasonable person to view Dr. Rosekrans’s opinion the way the ALJ did.

17   The ALJ’s decision on this issue was rational and Plaintiff’s mere disagreement

18   with it does not mean the Court should disturb it. “Where evidence is susceptible to

19   more than one rational interpretation, it is the ALJ’s conclusion that must be

20   upheld.” Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018) (quoting Burch v.




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 13
1    Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)). Therefore, the ALJ applied the proper

2    legal standard and substantial evidence supports her decision.

3          In sum, the Court finds the record contains substantial evidence from which

4    the ALJ properly concluded, when applying the correct legal standards, that

5    Plaintiff does not qualify for social security benefits.

6          Accordingly, IT IS HEREBY ORDERED:

7          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

8          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 13, is

9                 GRANTED.

10         3.     The ALJ’s decision is AFFIRMED.

11         4.     The Clerk’s Office is directed to ENTER JUDGMENT in the

12                Commissioner’s favor.

13         5.     All pending motions are DENIED AS MOOT.

14         6.     All hearings and other deadlines are STRICKEN.

15         7.     The Clerk’s Office is directed to CLOSE this file.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 25th day of January 2019.

19
                         SALVADOR MENDOZA, JR.
20                       United States District Judge




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 14
